Citation Nr: 1740409	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide and toxic chemical exposure.   


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board remanded this case for further development in December 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Further development must be undertaken to assess the nature and extent of the Veteran's potential and actual chemical and radiation exposure while serving at Fort McClellan and attending the U.S. Army Chemical School.  Efforts toward that end have consisted of confirming with the Department of Defense (DOD) that there was no use, testing, or storage of tactical herbicides such as Agent Orange during the period that the Veteran was stationed there (July 1963 to August 1963), and submitting an inquiry to DOD's Chem-Bio database, which could not find the Veteran's name among personnel known to have participated in chemical and biological testing.  

However, the Veteran's reported exposure goes beyond that.  He states that he was exposed to polychlorinated biphenyls (PCB's) from the plant operated by Monsanto in the neighboring town of Monsanto, as well as ionizing radiation.  He also states that as a student at the Army Chemical School, a drop of liquid mustard gas was placed on his forearm for training purposes, and that he also underwent a nerve gas (VX gas) exercise.  See Written Correspondence Received in February 2010, August 2013, and January 2016. 

The AOJ must obtain and add to the record relevant information and evidence on the above asserted exposures, to the extent possible.  With regard to PCB exposure, the Board notes that in 2013, the Agency of Toxic Substances and Disease Registry (ATSDR) completed an assessment of the potential health risks caused by airborne PCB's in Anniston, and concluded that the concentrations were "not expected to result in an increased cancer risk or other harmful effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."  The Veteran must be notified of this report, which is available at http://www.publichealth.va.gov/exposures/fort-mcclellan/.  

With regard to the Veteran's ionizing radiation exposure, his service personnel records include a report of exposure to ionizing radiation "for inclusion in the individual health record DD 1141," which reflects a dose of 0.034 rem.  Prostate cancer is defined as a "radiogenic disease."  38 C.F.R. § 3.311(b)(2)(xxiii) (2017).  The development procedures set forth in 38 C.F.R. § 3.311 (2017) for claims based on exposure to ionizing radiation have not been accomplished.  These procedures are not discretionary.  Unless the claim can be granted on another basis, the AOJ must undertake the appropriate development for radiation claims in accordance with VA regulation. 

Regarding the Veteran's statements that he was exposed to a drop of mustard gas on his forearm, VX gas, and other chemicals as part of his training at the Army Chemical School, the development procedures set forth in the Veterans Benefits Administration (VBA) Manual for adjudicating claims based on chemical, biological and other exposure must be followed.  Specifically, when the Chem-Bio database does not show participation in chemical or biological testing, as is the case here, copies of the Veteran's service personnel records are to be sent to VA's Compensation Service, which will forward the records to DOD for further investigation.  See VBA Manual M21-1, IV.ii.1.I.9.f.  It does not appear that this development has been accomplished.  In this regard, it would seem that the nature and extent of any exposure to chemical and biological agents in connection with training or coursework at the Army Chemical School would be readily ascertainable by the DOD. 

Because the nature and extent of the Veteran's exposure has not yet been determined, the December 2016 VA medical opinion cannot be relied on to make an informed decision.  In that opinion, the VA examiner concluded that the Veteran's prostate cancer was at least as likely as not linked to exposure to carcinogenic chemicals and herbicide exposure while stationed at Fort McClellan because environmental chemicals are linked to cancer.  The examiner noted in this regard that the Veteran was exposed to carcinogens such as mustard gas, herbicides, and PCB's.  However, the examiner did not consider whether or to what extent the Veteran was in fact exposed to any of these chemicals.  As noted in the Board's December 2015 remand, VA's Public Health website states that "some members of the U.S. Army Chemical Corp School . . . may have been exposed to one or more of several hazardous materials," but it was "likely at low levels."  http://www.publichealth.va.gov/exposures/fort-mcclellan/.  For example, ATSDR found that PCB concentrations were "not expected to result in an increased cancer risk or other harmful effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."  Thus, the extent of exposure must be addressed by a competent medical professional based on the available information and evidence, and an adequate explanation provided.  It is the AOJ's responsibility to ensure that the examiner is furnished with such information. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send notice to the Veteran of the ATSDR Health Consultation report on airborne PCB's in Anniston, available on VA's website at http://www.publichealth.va.gov/exposures/fort-mcclellan.  This report states that PCB concentrations from the nearby Monsanto plant were "not expected to result in an increased cancer risk or other harmful effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."  

2. Furnish copies of the Veteran's service personnel records to VA's Compensation Service, for forwarding to DOD for any information as to the nature and extent of any exposure to chemical and biological agents while the Veteran was in training at the Army Chemical School from July 1963 to August 1963.  See VBA Manual M21-1, IV.ii.1.I.9.f.

3. Then, once all information from reliable sources has been obtained (to the extent possible) regarding the nature and extent of the Veteran's exposure to any chemical or biological agents while stationed at Ft. McClellan, request a VA medical opinion from an oncologist, internist, or another medical doctor with appropriate expertise.  The examiner must be furnished with this information, including the ATSDR report regarding PCB exposure from the nearby Monsanto plant.  The AOJ must ensure that the examiner's opinion is based on accurate information regarding the Veteran's exposures as shown by the record.  

The examiner is asked to render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's prostate cancer is related to exposure to any chemical or biological agents while stationed at Ft. McClellan from July 1963 to August 1963.  

The examiner must provide an explanation in support of the conclusion reached that takes into account the nature and extent of the Veteran's exposure in terms of the likelihood that such would be linked to his prostate cancer. 

4. Concurrent with the above actions (unless it is determined that the claim can be granted on another basis), undertake the following development for claims based on exposure to ionizing radiation:

a) Request the Under Secretary for Health to provide a radiation dose estimate for the Veteran, to the extent feasible.  Toward that end, make appropriate efforts to obtain the Veteran's DD Form 1141, Record of Exposure to Ionizing Radiation, if one exists.  A copy of this form (if obtained), the report of exposure to ionizing radiation reflecting a radiation dose of 0.034 rem, and any other service personnel and treatment records that may pertain to the Veteran's radiation exposure must be furnished to the Under Secretary for preparation of the dose estimate. 
b) Then, refer the claim to the Under Secretary for Benefits for a determination as to whether it is at least as likely as not that the Veteran's prostate cancer resulted from radiation exposure in service.   

5. Finally, after completing any other development that may be indicated, readjudicate the claim.  If it is not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




